

116 HR 2577 IH: PFAS Right-To-Know Act
U.S. House of Representatives
2019-05-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2577IN THE HOUSE OF REPRESENTATIVESMay 8, 2019Mr. Delgado (for himself, Mr. Gallagher, Mr. Kildee, and Mr. Fitzpatrick) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Emergency Planning and Community Right-To-Know Act of 1986 to include per- and
			 polyfluoroalkyl substances on the Toxics Release Inventory, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the PFAS Right-To-Know Act. 2.Inclusion of per- and polyfluoroalkyl substances on the Toxics Release InventorySection 313 of the Emergency Planning and Community Right-To-Know Act of 1986 (42 U.S.C. 11023) is amended—
 (1)in subsection (b)(1)— (A)by redesignating subparagraph (C) as subparagraph (D); and
 (B)by inserting after subparagraph (B) the following:  (C)Notwithstanding subparagraph (A), the requirements of this section shall apply to all owners and operators of facilities that—
 (i)are in— (I)Standard Industrial Classification Codes (as in effect on the date of enactment of this subparagraph) 20 through 39, 45, 99, or 4213; or
 (II)North American Industry Classification System Codes (as in effect on the date of enactment of this subparagraph) 484230 or 484121; and
 (ii)manufactured, processed, or otherwise used per- and polyfluoroalkyl substances listed under subsection (c) in excess of the quantity established under subsection (f)(1)(C) during the calendar year for which a release form is required under this section.; 
 (2)in subsection (d), by adding at the end the following new paragraph:  (5)Per- and polyfluoroalkyl substances (A)Addition of substancesNot later than 30 days after the date of enactment of this paragraph, the Administrator shall add to the list described in subsection (c) all per- and polyfluoroalkyl substances on the list published under section 8(b) of the Toxic Substances Control Act.
 (B)Inapplicability of certain provisionsThe requirements of paragraph (1) and (2) shall not apply with respect to an addition to the list described in subsection (c) that is carried out under subparagraph (A) of this paragraph.
 (C)No deletionsNotwithstanding paragraph (1) or paragraph (3) of this subsection or subsection (e), the Administrator may not delete a substance described subparagraph (A) of this paragraph from the list described in subsection (c).
						; and
 (3)in subsection (f)(1)— (A)in subparagraph (A), by inserting (other than a toxic chemical described in subparagraph (C)) after to a toxic chemical;
 (B)in subparagraph (B), in the matter preceding clause (i), by inserting (other than a toxic chemical described in subparagraph (C)) after to a toxic chemical; and (C)by adding at the end the following:
					
 (C)With respect to per- or poly­flu­o­ro­al­kyl substances manufactured, processed, or used at a facility, a total of 1,000 pounds of per- or polyfluoroalkyl substances per year..
				